Case 6:20-cv-00060-JDK-JDL Document 12 Filed 06/17/21 Page 1 of 2 PageID #: 43




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

BRIAN HARRIS,                                    §
#22066-78                                        §   Civil Case No. 6:20-cv-60-JDK-JDL
                                                 §   Crim. Case No. 6:13-cr-113-1
                                                 §
v.                                               §
                                                 §
UNITED STATES OF AMERICA                         §
                                                 §


                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       Before the Court is Brian Harris’ motion to vacate or correct his federal sentence under 28

U.S.C. § 2255. The case was referred to United States Magistrate Judge John D. Love pursuant to

28 U.S.C. § 636.

       On May 12, 2021, Judge Love issued a Report recommending that the Court dismiss this

motion because Ingram’s ineffective assistance of counsel argument lacked merit. Docket No. 11.

A copy of this Report was sent to Movant. To date, no objections to the Report have been filed.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days).

       Here, Movant did not object in the prescribed period. The Court therefore reviews the

Magistrate Judge’s findings for clear error or abuse of discretion and reviews his legal conclusions

to determine whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

                                                 1
Case 6:20-cv-00060-JDK-JDL Document 12 Filed 06/17/21 Page 2 of 2 PageID #: 44




(5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate

Judge’s Report are filed, the standard of review is “clearly erroneous, abuse of discretion and

contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

clear error or abuse of discretion and no conclusions contrary to law. Accordingly, the Court

hereby ADOPTS the Report and Recommendation of the United States Magistrate Judge (Docket

No. 11) as the findings of this Court. It is therefore ORDERED that Harris’ motion to vacate or

correct his federal sentence is DISMISSED WITH PREJUDICE. A certificate of appealability

is DENIED. All motions not previously ruled on are DENIED AS MOOT.

           So ORDERED and SIGNED this 17th day of June, 2021.



                                                    ___________________________________
                                                    JEREMY D. KERNODLE
                                                    UNITED STATES DISTRICT JUDGE




                                                2
